DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paralikar (US 2019/0190296) (Paralikar was cited on the IDS received 6/24/2022).

As for claims 1-2, 7-8, and 12-18, Paralikar discloses the invention as claimed, including:

1. A method comprising: 
determining, via at least one temperature sensor, a temperature of a first portion of a device during a charging process of a power source of the device [abstract]; 
estimating, by processing circuitry and based on an algorithm that incorporates the temperature of the first portion of the device, a temperature of a second portion of the device, wherein the algorithm is representative of an estimated temperature difference between the first portion of the device and the second portion of the device based at least in part on a dynamic transfer function that operates in a time-domain [abstract; paragraphs 0110, 0136-0138, 0054, 0115, 0144, 0152, 0172]; and 
controlling, by the processing circuitry and based on the temperature of the second portion of the device, charging of the power source [abstract; paragraphs 0110, 0136-0138, 0054, 0115, 0144, 0152, 0172].  
2. The method of claim 1, wherein the device comprises an implantable medical device [abstract].  
7. The method of claim 1, wherein the device includes a plurality of temperature sensors including the at least one temperature sensor [see as cited in claim 1], wherein estimating the temperature of the second portion of the device further comprises: 
receiving a temperature value from each of the plurality of temperature sensors [see as cited in claim 1 as well as paragraphs 0007, 0027]; 
identifying, from the temperature values received from the plurality of temperature sensors, a temperature value that is greater than the other temperature values obtained via the plurality of temperature sensors [see as cited in claim 1 as well as paragraphs 0007, 0027]; and 
estimating, based on the dynamic transfer function, the temperature of at least one spot on the second portion of the device based at least in part on the temperature values received from each of the plurality of temperature sensors [see as cited in claim 1 as well as paragraphs 0007, 0027].  
8. The method of claim 7, wherein controlling charging of the power source comprises: determining a maximum temperature estimate based on the plurality of temperature sensors; and determining a target charging power based on the maximum temperature [see as cited in claim 7 as well a paragraph 0033].  
12. The method of claim 1, wherein the first portion comprises an internal portion of the device, and wherein the second portion comprises an external surface of a housing of the device [see as cited in claim 1].  
13. The method of claim 1, wherein the at least one temperature sensor is incorporated as part of an integrated circuit located within the first portion of the device [see as cited in claim 1].  
14. A system comprising: 
a memory configured to store temperature data obtained via at least one temperature sensor that is disposed within an internal portion of a medical device [paragraph 0054]; and processing circuitry coupled to the memory and configured to: 
receive the temperature data, the temperature data being indicative of a temperature of the internal portion of the medical device [see as cited in claim 1]; and 
determine an estimated temperature of an external surface of a housing of the medical device based on an algorithm that incorporates the temperature data, wherein the algorithm is representative of an estimated temperature difference between the internal portion of the medical device and the external surface of the medical device based at least in part on a dynamic transfer function that operates in a time-domain [see as cited in claim 1].  
15. The system of claim 14, wherein the processing circuitry is further configured to: control charging of a power source of the medical device based on the estimated temperature of the external surface of the housing of the medical device [see as cited in claim 1].  
16. The system of claim 15, wherein the processing circuitry is implemented by an external charging device [paragraph 0055].  
17. The system of claim 14, wherein the dynamic transfer function is based on thermal properties of the housing of the medical device [see as cited in claim 1].  
18. A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors [paragraphs 0054-0055] to: 
determine a temperature sensed by at least one temperature sensor of a first portion of a device [see as cited in claim 1]; 
determine, based on an algorithm that incorporates the temperature of the first portion of the device, an estimated temperature of a second portion of the device, wherein the algorithm is representative of an estimated temperature difference between the first portion of the device and the second portion of the device based at least in part on a dynamic transfer function that operates in a time-domain [see as cited in claim 1]; and control a charging of the power source of the device based on the estimated temperature of the second portion of the device [see as cited in claim 1].  
Claims 3-6, 9-11, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
3. The method of claim 1, wherein the dynamic transfer function is expressed as: T1(t(i)) = an estimated temperature of the second portion of the device at a first time, T1(t(i - 1)) = an estimated temperature of the second portion of the device obtained via a previous iteration of the algorithm, C1 = heat capacity of the second portion of the device, Q1(t(i)) = an estimated amount of heat absorption at the second portion of the device at the first time, and Q1(t(i - 1)) = an estimated amount of heat absorption at the second portion of the device obtained via the previous iteration of the algorithm.  
4. The method of claim 1, wherein the dynamic transfer function is implemented using a first order low-pass filter.  
9. The method of claim 7, wherein determining the target charging power includes utilizing a PID control algorithm that incorporates the maximum temperature estimated from the plurality of temperature sensors.  
10. The method of claim 7, wherein a first temperature sensor of the plurality of temperature sensors corresponds to a first transfer function, and wherein a second temperature sensor of the plurality of temperature sensors corresponds to a second transfer function, wherein the first transfer function is different than the second transfer function.  
11. The method of claim 10, wherein the first transfer function is based on a convolution of the dynamic transfer function with a static transfer function.
19. The non-transitory computer-readable storage medium of claim 18, wherein the dynamic transfer function is implemented using a low-pass filter.  
20. The non-transitory computer-readable storage medium of claim 18, wherein the low-pass filter includes a first order low-pass filter or a second or higher order low-pass filter.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        October 12, 2022